Citation Nr: 1730598	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was previously remanded by the Board in December 2012 for additional development.  In an April 2015 decision, the Board denied the Veteran's service connection claim for an acquired psychiatric disorder.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Remand, which vacated the Board's decision and returned the claim to the Board for additional development and consideration.

The Veteran is claiming service connection for an acquired psychiatric disorder. During the course of this appeal, his psychiatric symptoms have been diagnosed as bipolar affective disorder.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his psychiatric disorder is related to active duty service.  However, further development is required before this claim may be adjudicated.

VA has a duty to assist the Veteran with the development of his claims and must make "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C.§ 5103A(a)(1), (b); see Loving v. Nicholson, 19 Vet.App. 96, 102-03 (2005).  In this case, the Veteran asserted June 2006, and the record corroborates this assertion, that he received treatment at Truman VA Medical Center in Columbia, Missouri, prior to 1995 for symptoms related to his psychiatric disorder.  Nevertheless, it does not appear that these records have been obtained or that the RO has made an effort to obtain these records.  As such, a remand is required in order to make an effort to obtain these or any other relevant outstanding records. 

Moreover, clarification is required from the VA examiner who examined the Veteran in September 2015.  Specifically, on that occasion, the examiner appears to be inconsistent regarding the Veteran's current diagnosis and the onset of this disorder.  The Board notes that a private psychiatric treatment note from January 1987 notes that he was treated for psychiatric symptoms in 1980-1981.  While the Veteran told the examiner that he was initially diagnosed with a psychiatric disorder in 1980, it is unclear whether the examiner reviewed the treatment notes from 1987.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from Truman VA Medical Center in Columbia, Missouri, prior to 1995.  Moreover, obtain all treatment records from any VA facility from which the Veteran has received treatment prior to 1995.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  The AOJ should return the claims file to the VA examiner who provided the September 2015 VA examination (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed, including the new records and medical research provided by the Veteran, and such review should be noted in the addendum opinion. 

The examiner should identify all current psychiatric disorders found on examination, including PTSD and bipolar affective disorder.  For PTSD, the examiner must use the diagnostic criteria specified in the DSM-IV.

For each diagnosed psychiatric disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's service connection claim for a psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




